DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-6, in the reply filed on 1/18/22 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cichewicz et al (European Journal of Pharmacology 525 (2005) 74–82) in view of Lee et al (Chest 2015; 147(5): 1246 – 1258).
Cichewicz et al discloses topical application, via patches, of fentanyl in an 30% ethanol/70% DMSO carrier (Sec 2.6 Drug). Fentyanyl patches are disclosed to be suitable for pain treatment (pg 75, left column, last full ¶ before section 2).
Does not disclose the use of the patches specifically for treatment of pain from respiratory illness.
Where the reference teaches fentanyl suspended in the carrier for topical application, is reasonably expected that there would be a stoichiometric excess of DMSO present due to the high amount of carrier in relation to the active where similar patches are disclosed to contain 2.5mg of fentanyl base in the delivery vehicle (pg 80, right col).
Lee et al teaches respiratory illnesses, such as COPD, have related pain levels where the level of pain from moderate to very sever in COPD patients was 66% (results).
It would have been obvious to one of ordinary skill in the art to apply a pain relieving formulation to patients suffering from pain, such as disclosed by Lee et al.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Manral et al (Drug and Chemical Toxicology, Vol 32, 2009, Iss 2) in view of Lee et al (Chest 2015; 147(5): 1246 – 1258).
Manral et al discloses fenranyl aerosol in DMSO as a pain treatment agent. 
Manral et al does not disclose use of the agent for treatment of the respiratory conditions.

Lee et al teaches respiratory illnesses, such as COPD, have related pain levels where the level of pain from moderate to very sever in COPD patients was 66% (results).
It would have been obvious to one of ordinary skill in the art to apply a pain-relieving formulation to patients suffering from pain, such as disclosed by Lee et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612